Darrell Hickman, Justice, dissenting. The chancellor found against the seller Dietz on all critical issues of fact but held as a matter of law that since the buyer Barr was unable to pay the purchase price, Dietz was not liable for the commission. The critical findings made by the chancellor are as follows: -5- The court finds that the plaintiff Holland was instrumental in getting the parties together for the sale and purchase of this property and if the sale to Barr had been consummated the defendant would have owed the commission to Holland. It makes no difference that the first listing agreement had expired at the time that buyer and Dietz entered into the contract of sale since Holland had put Mr. Barr in touch with the defendant during the time that the listing agreement was in effect. -6- However, the preponderance of the evidence is that Mr. Barr is not and was not ever financially able to make the purchase of the property. It is true that he was ready and willing to purchase the property and signed a contract to that effect, but the law contemplates that a buyer provided by a real estate broker shall be ‘ready, willing and able’ to make the purchase. Even though Mr. Barr signed a contract of purchase there is no evidence that he was financially responsible. The contract would not have been enforceable against Mr. Barr by specific performance. The chancellor’s application of the law was wrong. The inability to pay is no defense in this case. In the case of Moore v. Irwin, 89 Ark. 289, 116 S.W. 662 (1909), we held that, the financial ability of the purchaser was not relevant unless thé real estate broker expressly warranted the purchaser was financially able to pay for the property. In this case it was contended by Dietz that since he selected the buyer, and the buyer was not furnished by the appellant, there was no liability. When the seller selects the purchaser, then he is in no position to complain of the inability to pay. Moore v. Irwin, supra; Dillinger v. Lee, 148 Ark. 374, 250 S.W. 332 (1923); Boyles v. Knox, 211 Ark. 426, 200 S.W. 2d 966 (1947); El Dorado Real Estate v. Garrett, 240 Ark. 483, 400 S.W. 2d 497 (1966). We do not know from this record whether Barr has actually purchased the property. During the trial he testified that he was still trying to raise the money and intended to buy the property. It may be that he has already purchased it. The appellee cannot have it both ways. He cannot complain that he is liable because the buyer was not furnished by the broker and. at the same time claim he is not liable because the buyer is unable to pay the price. Under those circumstances, Deitz has no complaint that the buyer he selected cannot pay for it. Nobody told him that he could. Needless to say, I would reverse the decision of the chancellor and enter judgment for the appellant. Fogleman, J., joins in this dissent.